Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In light of amendments and arguments to the claims the previous 101 rejections have been withdrawn.
	In light of amendments and arguments to the claims the previous prior art rejections have been withdrawn.
	The prior art does not teach nor suggest independent claim 1 limitations, recited in part, “…wherein, if the network is not capable of communication, the success determination unit notifies the procedure correction unit that an execution procedure that is next most probable, with respect to the execution procedure, is to be executed, the procedure correction unit selects the execution procedure that is next most probable, with respect to the execution procedure, and the procedure execution unit executes the execution procedure selected by the procedure correction unit.”
	Generally, the prior arts teach methods wherein a failure recovery system and a server in a network control in which, from among countermeasure candidates against failures as have been accumulated in a network operation management, an effective countermeasure is selected on the basis of priority degrees learnt automatically, thereby to recover from a failure. See at least paragraph 0002 Kimura et al. US 2007/0220303. The claimed invention builds on the prior arts and specifies that the failure is the network is not capable of communication. The prior art is silent to this specific network failure type and therefore the invention as claimed is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.